Case 3:19-cr-00404-SI Document 1 Filed 08/22/19 Page 1 of 7



                        States; ^isftrict Court
                                    FOR THE
              NORTHERN DISTRICT OF CALIFORNIA


                  VENUE: SAN FRANCISCO
                                                                       AUG 22 2019
                                                                      SUSAN Y. SOONG
                                                                  CLERK, U.S. DISTRICT COURT
                       UNITED STATES OF AMERICA,                 north district of CALIFORNIA
                                      V.




                                                                   0404
                              ALAN SAFAHI




                            DEFENDANT(S).


                           INDICTMENT

                18 U.S.C. § 1344(1), (2) - Bank Fraud;
                   18 U.S.C. § 1343-Wire Fraud;
   18 U.S.C. § 1957 - Engaging in Monetary Transactions in Property
               Derived from Specified Unlawful Activity;
       18 U.S.C. § § 982(aX1) and (b)(1) - Forfeiture Allegation




        A true bill.



                                                       Foreman


        Filed in open court tliis             day of




                                                         Clerk
Case 3:19-cr-00404-SI Document 1 Filed 08/22/19 Page 2 of 7
Case 3:19-cr-00404-SI Document 1 Filed 08/22/19 Page 3 of 7
Case 3:19-cr-00404-SI Document 1 Filed 08/22/19 Page 4 of 7
Case 3:19-cr-00404-SI Document 1 Filed 08/22/19 Page 5 of 7
Case 3:19-cr-00404-SI Document 1 Filed 08/22/19 Page 6 of 7
Case 3:19-cr-00404-SI Document 1 Filed 08/22/19 Page 7 of 7
